Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Boland et al. in view Hanafusa et al. (U.S. Application Pub. No. 2006/0144331 A1)
Boland et al. discloses the following claimed subject matter:
Re-claim 1, 5, 10, a printer, comprising a print head carriage to move a print head comprising a print fluid ejection nozzle through a print zone of the printer; the print head movable on the print head carriage to a nozzle test position to eject print fluid onto the printable work surface (col.3, lines 4-41); an image recording device to record an image of print fluid ejected from the print fluid ejection nozzle and disposed on the printable surface (col.2, lines 49-56); an image processor to analyse the image to provide a value based on a characteristic of the image representative of the print fluid disposed on the printable work surface; and a controller to receive the value and assign a nozzle health category to the print fluid election nozzle in dependence on the value, the controller to output a signal to initiate the print fluid ejection nozzle to eject print fluid onto the 
 	Boland et al., however, does not disclose the printer device is to print onto a printable surface separately from the printable work surface, and wherein the printable surface is disposed outside of the print zone; and wherein the printable surface is disposed along a side of the print zone.
Hanafusa et al. (figs.1, 2) teaches the separately test printable region (54) for a testing and verifying the printing condition of the printhead (4) during test printing. The printable region disposed outside and along the print zone (defined by plates 50; fig.2) on which the printable work surface (52) is defined. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adapt the separated test region as taught by Hanafusa et al. in the Boland et al. printing system for the purpose of providing the separate test area for the printhead.
	
Re-claim 6, 7, wherein the controller is to output a first signal to control movement of the print head to the nozzle test position and output a second signal to initiate the print fluid ejection nozzle to eject print fluid onto the printable surface in the nozzle test position. (See Boland et al., col. 4, lines 51-61, col. 7, lines 19-37; Hanafusa et al. ¶ [0117])

Re-claim 8, wherein the controller is to control movement of the print head to the nozzle test position and the print fluid ejection nozzle to eject print fluid onto the printable surface for each pass of the print head on the print head carriage. (See Hanafusa et al. ¶ [0117])

Re-claim 9, wherein the printable surface comprises a wipe clean surface or a roll of paper (see also Hanafusa et al. filter papers; ¶ [0117]) moveable to provide a clear printable surface for receiving print fluid ejected from the print fluid ejection nozzle for each excursion of the print head to the nozzle test position. (See Boland et al., col. 3, lines 42-46, col. 4 lines 28-35)



Claims 2-4, 11-13, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Boland et al. in view Hanafusa et al. (U.S. Application Pub. No. 2006/0144331 A1) as applied to claims 1, 5-10 above, and further in view of prior art of record to Anderson et al.   
Boland et al., as modified by Hanafusa et al. discloses elements of the instant claimed subject matter as noted above with the exception of wherein the image processor is to determine the value so as to be representative of an amount of print fluid disposed on the printable surface from the print fluid ejection nozzle; wherein the image processor is to convert the value to a binary digit value; and wherein the controller is to assign a first nozzle health category for the binary digit value being 1 and a second nozzle health category for the binary digit value being 0.
Anderson et al. discloses the image processor is to determine the value so as to be representative of an amount of print fluid disposed on the printable surface from the print fluid ejection nozzle; wherein the image processor is to convert the value to a binary digit value; and wherein the controller is to assign a first nozzle health category for the binary digit value being 1 and a second nozzle health category for the binary digit value being 0 (¶ [0022). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the Anderson et al. teaching in Boland et al. as modified by Hanafusa et al. for the purpose of determining whether the condition of the print nozzle is functioning properly.
Response to Amendment
Applicant's Amendment filed May 12, 2021 has been entered and carefully considered.	Applicants’ arguments with respect to new issues that presents in the newly amended claims 1, 5, 7, and 10 have been considered as noted in the above new grounds of rejection.	
	In view of the foregoing reasons, the examiner asserts that all limitations have been properly evaluated and that the rejection as applied remains proper.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	
	
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853
August 12, 2021